Citation Nr: 1003732	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant& Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1971 and from January 1991 to April 1991.  The 
Veteran also served in the Army National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified in a November 2009 hearing that he was 
involved in a motor vehicle accident in service around March 
1971.  He hurt his arm and back at the time and received 
treatment.  He believes he was only given muscle relaxants 
and was not provided x-rays at the time.  The Veteran also 
testified that during a drill for the National Guard in the 
1980's he hurt his back while lifting camouflage netting.  He 
indicated that his symptoms have become worse over time, but 
that they originally started in 1971 and have continued 
since.  The Veteran testified that there were times post-
service that he could not afford treatment and so just dealt 
with the pain.  

There is a March 1971 service treatment record where the 
Veteran reported low back pain.  A separate March 1971 
service treatment record notes that the Veteran was in a 
motor vehicle accident.  A June 2002 VA treatment record 
shows the Veteran displayed degenerative disk changes on 
testing between 1999 and 2001.  The Veteran was in for a 
lumbar steroid injection and was diagnosed with chronic low 
pack pain secondary to lumbar degenerative disk disease.  
There is a record in August 2005 that indicates an MRI of the 
low back showed small left lateral herniation at L3-4 with 
moderate stenosis at L4-5.  Recent VA treatment records from 
2008 and 2009 show the Veteran suffers from chronic low back 
pain and is taking Morphine medication for such pain.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a low back disorder 
while in service, "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  The Veteran's service treatment records document 
back pain in service and that he was involved in a motor 
vehicle accident in service; current treatment records show 
varying diagnoses of lower back pain.  The Veteran is 
competent to attest that he first began experiencing back 
pain during service that has continued to the present.  As 
such his reports of a continuity of symptomatology since 
service can satisfy the requirement for evidence that the 
claimed disability may be related to service.  See McLendon, 
supra.  The threshold for finding a link between current 
disability and service for examination purposes is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  Therefore, the Board finds that the Veteran 
should be afforded a VA medical examination with a nexus 
opinion to determine whether his claimed low back disorder is 
related to his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board also notes that the Veteran has been receiving 
treatment through VA and the most recent records reflecting 
this treatment are from March 2009.  There may be additional 
more current VA treatment records not included in the 
Veteran's claims file, as well as other private treatment 
records; these should be obtained.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
back, including any private providers.  
After securing any necessary release, such 
records should be requested, including VA 
treatment records from March 2009 to the 
present, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any low back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any low back disability is 
medically related to the Veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions. 

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


